Citation Nr: 0506955	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus, status post right L4-5 laminectomy and diskectomy 
with right L5-S1 foraminotomy, including whether it is 
secondary to service-connected sprains of the left and right 
ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel
INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.

This appeal arises from a February 1997 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for the veteran's back claim.


REMAND

This case must be remanded for due process reasons.  In March 
1999, the veteran testified at a hearing before a Veterans 
Law Judge who is no longer associated with the Board.  
Because the law requires that the Board Member who conducts a 
hearing on appeal must participate in any decision made on 
that appeal, see 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2004), the veteran was advised, in writing, in 
February 2005 that he has the right to another hearing by 
another Member of the Board.  The veteran responded that he 
wished to attend a videoconference hearing before a Veterans 
Law Judge at a regional office.  The veteran has a right to 
such a hearing.  38 C.F.R. § 3.103(c)(2004).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following action:

The RO should make arrangements to 
schedule the veteran for a VA 
videoconference hearing in accordance 
with 38 C.F.R. § 3.103(c).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



